DETAILED ACTION
	The office action mailed 02/25/2022 has been withdrawn, and new office action on the merit is hereby issued, see interview summery mailed 02/25/2022.

The receipt is acknowledged of applicants’ IDS filed 06/02/2021, and election filed 02/04/2022.

Claims 1-21 and 23-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-21 and 25, in the reply filed on 02/04/2022 is acknowledged.

Claims 23, 24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Claims 1-21 and 25 are subject of this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/641,747 in view of Smith et al. (US 2001/0008896). The subject matter claimed in the instant application is claimed in the referenced copending applications and would be covered by any patent granted on the copending application since the referenced copending applications and the instant application are claiming common subject matter as follows: transdermal device comprising backing layer, and drug containing layer comprising silicone acrylic hybrid polymer. The difference between the present claims and the copending claims is that the copending claims do not recite skin contact adhesive layer. Smith teaches at paragraph [0077] a transdermal patch comprising backing layer, drug containing layer that can be adhesive matrix or reservoir type, and skin contact adhesive. One having ordinary skill in the art before the effective filing date of the present invention would have produced the transdermal patch claimed by the copending application and further add the skin contact adhesive for further securing the .  
This is a provisional nonstatutory double patenting rejection.

Claims 1-14, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17, 25-29 of copending Application No. 16/755,048 in view of Smith et al. (US 2001/0008896). The subject matter claimed in the instant application is claimed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending application and the instant application are claiming common subject matter as follows: transdermal device comprising backing layer, and drug containing layer comprising silicone acrylic hybrid polymer. The difference between the present claims and the copending claims is that the copending claims do not recite skin contact adhesive layer. Smith teaches at paragraph [0077] a transdermal patch comprising backing layer, drug containing layer that can be adhesive matrix or reservoir type, and skin contact adhesive. One having ordinary skill in the art before the effective filing date of the present invention would have produced the transdermal patch claimed by the copending application and further add the skin contact adhesive for further securing the patch to the skin of the user.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-21, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 31 of copending Application No. 16/979,572. The subject matter claimed in the instant application is claimed in the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 25 of copending Application No. 16/979,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is claimed in the referenced copending application and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: transdermal device comprising backing layer, drug containing layer comprising silicone acrylic hybrid polymer, and skin contact adhesive layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,033,512 in view of Smith et al. (US 2001/0008896). The subject matter claimed in the instant application is claimed in the issued patent and would be covered by any patent granted on the present applications since the issued patent and the instant application are claiming common subject matter as follows: transdermal device comprising backing layer, and drug containing layer comprising silicone acrylic hybrid polymer. The difference between the present claims and the issued claims is that the issued claims do not recite skin contact adhesive layer. Smith teaches at paragraph [0077] a transdermal patch comprising backing layer, drug containing layer that can be adhesive matrix or reservoir type, and skin contact adhesive. One having ordinary skill in the art before the effective filing date of the present invention would have produced the transdermal patch claimed by the issued claims and further add the skin contact adhesive for further securing the .  

It is noted that numerous patents and copending applications of Applicants encompass the same or similar subject matter of the instant application. Applicant should review all subject matter which are same or similar and amend the claims or submit terminal disclaimers for each and every one considered to contain similar subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wauer et al. (US 2015/0306093, currently listed on PTO 892), Evans et al. (WO 2016/130408, IDS filed 06/02/2021) and Loubert et al. (EP 2599847, IDS filed 06/02/2021).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for the transdermal administration of an active agent comprising an active agent-containing layer structure,
the active agent-containing layer structure comprising:
A)   a backing layer;
B)   an active agent-containing layer,

a) a therapeutically effective amount of the active agent, and
b) at least one silicone acrylic hybrid polymer; and
C)   a skin contact layer.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wauer teaches transdermal therapeutic system comprising a buprenorphine-containing self-adhesive layer structure comprising A) a buprenorphine-impermeable backing layer, and B) a buprenorphine-containing matrix layer on said buprenorphine-impermeable backing layer, the matrix layer comprising a) a polymer base, b) buprenorphine, and c) a carboxylic acid selected from the group consisting of oleic acid, linoleic acid, linolenic acid, levulinic acid and mixtures thereof, in an amount sufficient so that said buprenorphine is solubilized therein to form a mixture, and the carboxylic acid buprenorphine mixture forms dispersed deposits in the polymer base, and C) a skin contact layer on said buprenorphine-containing matrix layer comprising a polymer-based pressure-sensitive adhesive (abstract; ¶¶ 0006-0036). The buprenorphine containing matrix further comprises 1-10% additional agent, e.g. agents increase the solubility of drug or inhibit drug crystallization in the transdermal composition, such as polyvinylpyrrolidone, vinyl acetate/vinylpyrrolidone copolymer (¶¶ 0116-0117). The polymer base is preferably polysiloxane or polyacrylate forming about more than 75% of the polymer in the matrix (¶¶ 0055, 0105, 0135). The same adhesive used for the drug containing layer can be also used for the skin contact layer (¶ 0108). The buprenorphine-containing matrix layer comprising 4-20% of the drug (¶ 0104). The buprenorphine-containing matrix layer may be coated at dry weight between 40-80 g/m2 (¶ 0121). The skin contact layer may be coated at dry weight between 10-40 g/m2 (¶ 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wauer teaches drug containing matrix layer comprising polymer base of polysiloxane or polyacrylate polymer, the reference however does not teach silicone acrylate hybrid polymer as claimed by claim 1.
	Evans teaches silicone acrylic hybrid adhesive composition used in transdermal drug delivery devices to deliver active agent to the skin of subject. The silicone acrylic hybrid composition provides numerous advantages for the transdermal drug delivery devices. For example, selective control of desired wear properties, affecting the drug solubility and thereby prevent drug crystallization within a transdermal device or patch, affecting the drug solubility and the location where the drug compartmentalizes within the dried film of the transdermal device, and aiding in controlling the elution rates of drug(s) from the transdermal device (¶¶ 0052, 0055). The silicone acrylic hybrid adhesive prepared by polymerizing an ethylenically unsaturated acrylate monomer and a silicon-containing pressure sensitive adhesive composition comprising acrylate or methacrylate functionality in the presence of an initiator (abstract; ¶¶ 0010-0011, 0028; claims). The ratio of silicone to acrylate in the silicone acrylic hybrid polymer is 5:95 to 95:5 (¶ 0048). The silicon-containing pressure sensitive adhesive composition comprises silicone resin, silicone polymer and silicone containing capping agent that provides acrylate or methacrylate functionality (¶ 0017; claim 1). The silicone acrylic hybrid composition contains (1) a continuous, silicone external phase and a oC of less than 0.1e9 Poise (table 3 at page 25). The reference teaches transdermal device comprising drug containing layer and backing layer (¶ 0052). The drug containing layer further 
	Loubert teaches silicone acrylate hybrid composition for transdermal drug delivery that has the advantages of both silicone and acrylate pressure sensitive adhesives. The composition is stable adhesive and resists phase separation. In transdermal drug delivery system applications, the balance of silicone to acrylic can be selectively used to control solubility of an active agent in the pressure sensitive adhesive, i.e., the hybrid composition, to optimize the rate at which the active agent is released from the system and also the total amount of the active agent that is ultimately released. The silicone acrylic hybrid adhesive prepared by polymerizing an ethylenically unsaturated acrylate monomer and a silicon-containing pressure sensitive adhesive composition comprising acrylate or methacrylate functionality in the presence of an initiator (abstract; ¶¶ 0013-0015, 0056). The silicone containing pressure sensitive adhesive is present in amount of 5-95% of hybrid composition (¶¶ 0019, 0053). The silicone containing pressure sensitive can be silicone resin, silicone polymer and silicone containing capping agent that provides acrylate or methacrylate functionality (¶ 0021; claims). The ethylenically unsaturated monomer can be any monomer having at least one carbon-carbon double bond. It is preferred that the ethylenically unsaturated monomer used in the present invention is a compound selected from the group of aliphatic acrylates, aliphatic methacrylates, cycloaliphatic acrylates, cycloaliphatic methacrylates, and combinations thereof. It is to be understood that each of the compounds, the aliphatic acrylates, the aliphatic methacrylates, the cycloaliphatic acrylates, and the cycloaliphatic methacrylates, include an alkyl radical. The alkyl radicals of these compounds can include up to 20 carbon atoms. The ethylenically 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide transdermal device comprising drug containing layer comprising drug adhesive polymer comprising silicone or acrylate adhesive, and skin contact adhesive as taught by Wauer, and replace silicone or polyacrylate polymer adhesive with silicone acrylic hybrid adhesive taught by Evans and Loubert. One would have been motivated to do so because Evans teaches silicone acrylic hybrid composition provides numerous advantages for the transdermal drug delivery devices, e.g. selective control of desired wear properties, affecting the drug solubility and thereby prevent drug crystallization within a transdermal device or patch, 
All the limitations of claim 1 are taught by combination of the cited references.
Regarding claim 2 that the drug containing layer is a matrix, this is taught by all the cited references.
Regarding claim 3 that the active agent-containing layer contains from about 20% to about 98% of the silicone acrylic hybrid polymer based on the weight of the active agent-containing layer, Wauer teaches 75-100% adhesive polymer in the polymer adhesive matrix. Both Evans and Loubert teach 1-30% active agent in the drug containing layer which implies the silicone acrylic hybrid forms 70-99% of the adhesive matrix. Therefore amounts of adhesive taught by prior art overlaps with that instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 4 that the silicone acrylic hybrid polymer contains a continuous, silicone external phase and a discontinuous, acrylic internal phase, or contains a 
Regarding claim 5 that the silicone acrylic hybrid polymer is a pressure-sensitive adhesive, having a weight ratio of silicone to acrylate of from 5:95 to 95:5, Evans and Loubert both teach the silicone acrylic hybrid is pressure-sensitive adhesive, and both teach claimed ratio of silicone to acrylate of 5:95 to 95:5.
Regarding claim 6 that the silicone acrylic hybrid pressure-sensitive adhesive is a silicone acrylic hybrid pressure-sensitive adhesive having solution viscosity at 25°C and about 50% solids content in ethyl acetate of more than about 400 cP, a silicone acrylic hybrid pressure-sensitive adhesive having is characterized by a complex viscosity at 0.1 rad/s at 30°C of less than about 1.0e9 Poise, or a combination thereof, Evans teaches Viscosity of silicone acrylate hybrid adhesive polymerized in ethyl acetate is from 1368-2832 cP, and viscosity at 0.1 rad/sec at 30oC of less than 0.1e9 Poise. Further, Loubert teaches silicone acrylic hybrid adhesive having the same claimed silicone and acrylic in the claimed amounts and ratios, and produced by the same method applicants used, i.e. using initiator, therefore, it is expected that silicone acrylic hybrid adhesive taught by Loubert to have the claimed properties claimed by claim 6.   
Regarding claim 7 that the silicone acrylic hybrid adhesive is the reaction product of (a) a silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality; (b) an ethylenically unsaturated monomer; and (c) an initiator, both Evans and Loubert teach the claimed product and method.
Regarding claim 7 that silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality is the condensation 
Regarding claim 8 that the ethylenically unsaturated monomer is selected from the group consisting of aliphatic acrylates, aliphatic methacrylates, cycloaliphatic acrylates, cycloaliphatic methacrylates, and combinations thereof, further wherein each ethylenically unsaturated monomer comprises an alkyl radical having up to 20 carbon atoms, both Evans and Loubert teach the claimed ethylenically unsaturated monomer.
Regarding claim 9 that the silicone acrylic hybrid polymer comprises a reaction product of a silicone polymer, a silicone resin and an acrylic polymer, and wherein the acrylic polymer is covalently self-crosslinked and covalently bound to the silicone polymer, the silicone resin, or both, this is taught by both Evans and Loubert.
Regarding claim 10 that the transdermal therapeutic system further comprises at least one non-hybrid polymer pressure-sensitive adhesive based on polysiloxanes, polyisobutylenes, styrene-isoprene- styrene block copolymers, acrylates, or mixtures thereof, this is taught by both Evans and Loubert.
Regarding claim 11 that the skin contact layer contains from about 30% to about 100% of non-hybrid polymer by weight, based on the total weight of the skin contact layer, Wauer teaches the skin contact adhesive is non-hybrid. Regarding the amount of the non-hybrid polymer in the skin contact adhesive as claimed by claim 11, it is noted that the claim recited up to 100% and Wauer teaches the skin contact layer is formed of the adhesive, and does not teach other ingredients in this layer, i.e. comprises 100% nonhybrid adhesive polymer. 

Regarding claim 13 that the active agent-containing layer further comprises a non-hybrid polymer, this is taught by both Evans and Loubert.
Regarding claim 14 that the active agent-containing layer contains from 3% to 40% based on the total weight of the active agent-containing layer, Wauer teaches 4-20% that falls within the claimed amount, and both Evans and Loubert teach 1-30% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 15 that the active agent-containing layer comprises a carboxylic acid in an amount sufficient so that the therapeutically effective amount of the active agent is solubilized therein, Wauer teaches carboxylic acid in sufficient amount to maintain the drug solubilized in the drug containing layer.
Regarding claim 16 that the area weight of the active agent-containing layer area weight ranges from 20 to 160 g/m2, and the area weight of the skin contact layer area weight ranges from 5 to 120 g/m2, Wauer teaches area weight of the active agent-containing layer area weight ranges from 40-80 g/m2, and the area weight of the skin contact layer area weight ranges from 10-40 g/m2. Both ranges falls within the claimed See MPEP 2144.05 [R-5].
Regarding claim 17 that the active agent-containing layer further comprises an auxiliary polymer in amount from about 0.5% to about 30% based on the total weight of the active agent-containing layer, Wauer teaches additional agents in amount of 1-10%.
Regarding auxiliary polymers claimed by claim 18, Wauer teaches polyvinyl-pyrrolidones, vinylpyrrolidone-vinyl acetate copolymers claimed by the claim.
Regarding claim 19 that the active agent-containing layer provides a tack of from 0.9 N to 8.0 N, Evans and Loubert teach silicone acrylic hybrid polymer identical to instantly claimed polymer, and it is expected to have the claimed tack since materials and their properties are inseparable.
Regarding claim 20 that the transdermal therapeutic system provides a permeation rate of the active agent measured in a Franz diffusion cell, when a phosphate buffer solution pH 5.5 with 0.1% saline azide as antibacteriological agent is used at a temperature of 32 + 1°C, that is constant within 20% points over about the last two-thirds of the administration period, the combination of the cited references teaches the instantly claimed transdermal device comprising the same ingredients of the drug containing layer in the claimed amounts, and it is expected to provide the claimed results when tested under the same conditions. The measuring method and apparatus used by claim 20 do not constitute part of the claimed device. In any event, measuring the permeation rate of the active agent in a Franz diffusion cell is taught by Wauer.
Regarding claim 21 that the active agent is buprenorphine, this is taught by Wauer and Loubert.
3 to C24 carboxylic acid, Wauer teaches oleic acid, linoleic acid, levulinic acid, and linolenic acid that all have carbon atoms within the claimed range. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-16, 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Evans et al. (WO 2016/130408, IDS filed 06/02/2021), Loubert et al. (EP 2599847, IDS filed 06/02/2021), and Hille et al. (US 2010//0119585, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for the transdermal administration of an active agent comprising an active agent-containing layer structure,
the active agent-containing layer structure comprising:
A)   a backing layer;
B)   an active agent-containing layer,
wherein the active agent-containing layer comprises
a) a therapeutically effective amount of the active agent, and
b) at least one silicone acrylic hybrid polymer; and
C)   a skin contact layer.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of both Evans and Loubert are previously discussed above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Evans and Loubert teach transdermal drug delivery device comprising drug containing layer and backing layer, the references however do not teach skin contact layer as instantly claimed by claim 1.
	Hille teaches transdermal therapeutic system comprising a backing layer, a drug containing layer and skin contact adhesive layer.  The drug containing layer is a matrix layer comprising buprenorphine, carboxylic acid and pressure sensitive adhesive. The drug is dissolved in the carboxylic acid forming  solution and the solution is dispersed in form of droplets in the matric layer (abstract; ¶¶ 0006, 0011-0014). The matrix layer comprises polysiloxane polymer (examples). The carboxylic acid is oleic acid, laevulinic acid, linoleic acid and linolenic acid (¶ 0017). The skin contact layer is a polyacrylate adhesive, and the drug in the matrix layer has solubility in the skin contact layer so that the overall system has a higher saturation solubility for drug, and as a result the delivery of drug is more uniform, and premature exhaustion of the system is prevented (¶¶ 0018, 0019). The matrix comprises 7-9% of the drug (¶ 0021). Hille teaches weight per unite area of the matrix from 55-80 g/m2 (table 1), and coating weight of the skin contact layer of 15-30 g/m2 (¶ 0019). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide transdermal device comprising 
All the limitations of claim 1 are taught by combination of the cited references.
Regarding claim 2 that the drug containing layer is a matrix, this is taught by all the cited references.
Regarding claim 3 that the active agent-containing layer contains from about 20% to about 98% of the silicone acrylic hybrid polymer based on the weight of the active agent-containing layer, both Evans and Loubert teach 1-30% active agent in the drug containing layer which implies the silicone acrylic hybrid forms 70-99% of the adhesive matrix. Therefore amounts of adhesive taught by prior art overlaps with that instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 4 that the silicone acrylic hybrid polymer contains a continuous, silicone external phase and a discontinuous, acrylic internal phase, or contains a 
Regarding claim 5 that the silicone acrylic hybrid polymer is a pressure-sensitive adhesive, having a weight ratio of silicone to acrylate of from 5:95 to 95:5, Evans and Loubert both teach the silicone acrylic hybrid is pressure-sensitive adhesive, and both teach claimed ratio of silicone to acrylate of 5:95 to 95:5.
Regarding claim 6 that the silicone acrylic hybrid pressure-sensitive adhesive is a silicone acrylic hybrid pressure-sensitive adhesive having solution viscosity at 25°C and about 50% solids content in ethyl acetate of more than about 400 cP, a silicone acrylic hybrid pressure-sensitive adhesive having is characterized by a complex viscosity at 0.1 rad/s at 30°C of less than about 1.0e9 Poise, or a combination thereof, Evans teaches Viscosity of silicone acrylate hybrid adhesive polymerized in ethyl acetate is from 1368-2832 cP, and viscosity at 0.1 rad/sec at 30oC of less than 0.1e9 Poise. Further, Loubert teaches silicone acrylic hybrid adhesive having the same claimed silicone and acrylic in the claimed amounts and ratios, and produced by the same method applicants used, i.e. using initiator, therefore, it is expected that silicone acrylic hybrid adhesive taught by Loubert to have the claimed properties claimed by claim 6.   
Regarding claim 7 that the silicone acrylic hybrid pressure-sensitive adhesive is the reaction product of (a) a silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality; (b) an ethylenically unsaturated monomer; and (c) an initiator, both Evans and Loubert teach the claimed product and method.
Regarding claim 7 that silicon-containing pressure-sensitive adhesive 
Regarding claim 8 that the ethylenically unsaturated monomer is selected from the group consisting of aliphatic acrylates, aliphatic methacrylates, cycloaliphatic acrylates, cycloaliphatic methacrylates, and combinations thereof, further wherein each ethylenically unsaturated monomer comprises an alkyl radical having up to 20 carbon atoms, both Evans and Loubert teach the claimed ethylenically unsaturated monomer.
Regarding claim 9 that the silicone acrylic hybrid polymer comprises a reaction product of a silicone polymer, a silicone resin and an acrylic polymer, and wherein the acrylic polymer is covalently self-crosslinked and covalently bound to the silicone polymer, the silicone resin, or both, this is taught by both Evans and Loubert.
Regarding claim 10 that the transdermal therapeutic system further comprises at least one non-hybrid polymer pressure-sensitive adhesive based on polysiloxanes, polyisobutylenes, styrene-isoprene- styrene block copolymers, acrylates, or mixtures thereof, this is taught by both Evans and Loubert.
Regarding claim 11 that the skin contact layer contains from about 30% to about 100% of non-hybrid polymer by weight, based on the total weight of the skin contact layer, Hille teaches the skin contact adhesive is polyacrylate non-hybrid adhesive. Regarding the amount of the non-hybrid polymer in the skin contact adhesive as claimed by claim 11, it is noted that the claim recited up to 100% and Hille teaches the skin contact layer is formed of polyacrylate adhesive, and does not teach other 
Regarding claim 12 that the active agent-containing layer is an active agent-containing biphasic matrix layer having an inner phase comprising the therapeutically effective amount of the active agent and a carboxylic acid, and having an outer phase comprising the at least one silicone acrylic hybrid polymer, wherein the inner phase forms dispersed deposits in the outer phase, Hille teaches the drug (buprenorphine)  dissolved in carboxylic acid and mixture forming dispersed deposits in the polymer base.
Regarding claim 13 that the active agent-containing layer further comprises a non-hybrid polymer, this is taught by both Evans and Loubert.
Regarding claim 14 that the active agent-containing layer contains from 3% to 40% based on the total weight of the active agent-containing layer, Hille teaches 7-9% that falls within the claimed amount, and both Evans and Loubert teach 1-30% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 15 that the active agent-containing layer comprises a carboxylic acid in an amount sufficient so that the therapeutically effective amount of the active agent is solubilized therein, Hille teaches carboxylic acid in sufficient amount to maintain the drug solubilized in the drug containing layer.
Regarding claim 16 that the area weight of the active agent-containing layer area weight ranges from 20 to 160 g/m2, and the area weight of the skin contact layer area weight ranges from 5 to 120 g/m2, Hille teaches area weight of the active agent-2, and the area weight of the skin contact layer area weight ranges from 15-30 g/m2. Both ranges falls within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 19 that the active agent-containing layer provides a tack of from 0.9 N to 8.0 N, Evans and Loubert teach silicone acrylic hybrid polymer identical to instantly claimed polymer, and it is expected to have the claimed tack since materials and their properties are inseparable.
Regarding claim 20 that the transdermal therapeutic system provides a permeation rate of the active agent measured in a Franz diffusion cell, when a phosphate buffer solution pH 5.5 with 0.1% saline azide as antibacteriological agent is used at a temperature of 32 + 1°C, that is constant within 20% points over about the last two-thirds of the administration period, the combination of the cited references teaches the instantly claimed transdermal device comprising the same ingredients of the drug containing layer in the claimed amounts, and it is expected to provide the claimed results when tested under the same conditions. The measuring method and apparatus used by claim 20 do not constitute part of the claimed device.
Regarding claim 21 that the active agent is buprenorphine, this is taught by Hille and Loubert.
Regarding claim 25 that the carboxylic acid is a C3 to C24 carboxylic acid, Hille teaches oleic acid, linoleic acid, levulinic acid, and linolenic acid that all have carbon atoms within the claimed range. 
Absent any evidence to the contrary, and based upon the teachings of the prior .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evans, Loubert and Hille as applied to claims 1-16, 19-21 and 25 above, and further in view of Reder et al. (US 2006/0216340, currently cited on PTO 892).
Applicant Claims 
Claim 17 recites 0.5-30%  auxiliary agent in the drug containing layer, and claim 18 recites some of the auxiliary agents. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Evans, Loubert and Hille are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Evans and Loubert teach additional agents, e.g. permeation enhancers, in the drug containing layer, the references do not explicitly teach their amount as claimed by claim 17 or the specific agents claimed by claim 18.

  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a transdermal drug delivery device comprising matrix containing drug, polymer and additional agent as taught by the combination of Evans, Loubert and Hille, and add up to 10% PVP taught by Reder to the matrix layer. One would have been motivated to do so because Reder teaches such amount of PVP acts as resorption promoter. One would reasonably expect formulating transdermal device comprising drug containing layer comprising drug, polymer and up to 10% PVP wherein resorption of the drug from the drug continuing layer is promoted.
Regarding the claimed of the auxiliary agent of 0.5-30% as claimed by claim 17, Reder teaches 0-10% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./